Citation Nr: 1213877	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-15 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia, including as the result of herbicide exposure.  

2.  Entitlement to service connection for idiopathic thrombocytopenia purpura as secondary to chronic lymphocytic leukemia.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and J.R.



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1971 to August 1975.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2011, a travel board hearing was held before the undersigned Veterans Law Judge in Portland, Oregon.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam while on leave for two weeks in January 1973.

2.  The Veteran was diagnosed with chronic lymphocytic leukemia in 2006.  

3.  Idiopathic thrombocytopenic purpura is caused by a service-connected disability, chronic lymphocytic leukemia.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, chronic lymphocytic leukemia was incurred as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

2.  Idiopathic thrombocytopenic purpura was caused by the service-connected chronic lymphocytic leukemia.  38 C.F.R. § 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Inasmuch as the benefits sought on appeal are being granted, there is no reason to further review compliance with the VCAA duties to notify and assist.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as leukemia, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In circumstances where a Veteran has been exposed to Agent Orange, a disease associated with exposure to certain herbicide agents (e.g., Agent Orange) will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Chronic lymphocytic leukemia is among the diseases presumed to be related to Agent Orange exposure.  For service connection to be warranted they must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Chronic Lymphocytic Leukemia

The Veteran contends that service connection for chronic lymphocytic leukemia should be presumed because we served in Vietnam, and is presumed to have been exposed to Agent Orange during service.  He asserts that, during the time that he was serving onboard the aircraft carrier Oriskany as that ship was conducting combat operations off the shores of the Republic of Vietnam, he took emergency leave to deal with a domestic problem.  He has reported and testified that, in order to take this leave, he was flown off the aircraft carrier, landing in Da Nang, Vietnam, and from there he flew to Saigon and, eventually, to the United States.  He stated that he stayed approximately two weeks in Vietnam waiting for a flight home.  He contends that during this time in Vietnam he was exposed to defoliants (Agent Orange).  

After review of the record, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran served in the Republic of Vietnam while on leave for two weeks in January 1973.  In his testimony at the Board hearing before the undersigned in December 2011, the Veteran made no contention that this disability was manifested during service or in the years immediately following active duty.  Rather, his sole contention centered around the fact that he had spent two weeks during service in the Republic of Vietnam where he was exposed to the defoliant, Agent Orange.  

The Veteran wrote and testified that he was granted emergency leave to deal with a domestic issue involving his first wife.  He reported that he was flown off the aircraft carrier on which he served into Da Nang, Vietnam, where he waited approximately two weeks for passage to Saigon because of enemy mortar attacks on the airfield, then proceeded from Saigon to the United States, eventually meeting his wife in Utah where she was staying.  He testified that he left after approximately one week, eventually returning to the aircraft carrier via the Philippines.  In additional testimony, a witness at the Board's hearing, who, as a retired Navy Master Chief, reported being very familiar with Navy procedures, stated that the only way that someone could go on leave from a ship that was deployed for combat off the coast of Vietnam would have been to fly to Da Nang on a mail run before proceeding to the United States.  

Review of the Veteran's service records shows that he took all his accumulated leave (30 days) between January and June 1973.  Service records show that the Veteran was assigned to Fighter Group 191 that was onboard the aircraft carrier Oriskany during this time.  Records relating to the history of the Oriskany show that the ship was involved with combat operations off of the coast of Vietnam from late December 1972 to January 30, 1973.  

The Veteran's written statements and testimony offered during the Board hearing in December 2011 of having passed through Vietnam en route to the United States on emergency leave is internally consistent, plausible, partially corroborated by the records that show the amount of leave used and records that show the location of the Oriskany off the coast of Vietnam, and is considered credible.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran did, in fact, spend approximately two weeks on the ground in the Republic of Vietnam.  As such, he is presumed to have been exposed to herbicide (Agent Orange) during the brief time in country in the Republic of Vietnam.  

The Veteran he has been diagnosed with chronic lymphocytic leukemia.  The medical records of treatment that the Veteran received subsequent to service shows that the Veteran was first diagnosed with chronic lymphocytic leukemia in 2006.

Based on the finding of in-service exposure to herbicides, chronic lymphocytic leukemia is presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  Although chronic lymphocytic leukemia was not manifested during service, including the fact that the service treatment records (STRs) shows no complaint or manifestation of leukemia while the Veteran was on active duty, such is not 

determinative in this case.  As the Veteran is found to have been exposed to defoliants while in the Republic of Vietnam, the chronic lymphocytic leukemia that was first manifested in 2006 is presumed by regulation to have been the result of such exposure.  In this case, there is no evidence in the record of an intercurrent cause for the development of the leukemia.  For these reasons, and resolving reasonable doubt in the Veteran's favor on the question of whether he was in country in Vietnam during service, the criteria for service connection for chronic lymphocytic leukemia are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Idiopathic Thrombocytopenic Purpura

The Veteran contends that he has developed idiopathic thrombocytopenic purpura as a direct result of chronic lymphocytic leukemia.  

After review of the record, the Board finds that idiopathic thrombocytopenic purpura is caused by a service-connected disability, chronic lymphocytic leukemia.  Private treatment records dated in November 2008 show that the Veteran began bleeding about the nares, which progressively worsened.  The examiner, at that time, opined that the Veteran had severe thrombocytopenia that was likely related to chronic lymphocytic leukemia.  The Veteran was hospitalized until early December 2008, at which time the primary discharge diagnosis was severe thrombocytopenia due to idiopathic thrombocytopenic purpura secondary to chronic lymphocytic leukemia.  

In this decision, the Board is granting service connection for chronic lymphocytic 

leukemia.  As the only medical evidence of record links the development of idiopathic thrombocytopenic purpura to the service-connected leukemia, the criteria for secondary service connection for idiopathic thrombocytopenic purpura are met.  38 C.F.R. § 3.310.   


ORDER

Service connection for chronic lymphocytic leukemia as the result of herbicide exposure is granted.  

Service connection for idiopathic thrombocytopenia purpura as secondary to chronic lymphocytic leukemia is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


